Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application filed on 07/17/2020is a continuation of PAT 10751327 filed on 02/15/2018  which is a 371 of PCT/US2016/047591 filed on 08/18/2016 and PCT/US2016/047591 has PRO 62/207,225 filed 08/19/2015.
DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 10, 2022 to the restriction requirement made on September 16, 2022.  
Applicant's election without traverse of group I, claims 19-41 in the reply filed on November 10, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/25/21, 4/9/21, and 9/6/22 is in compliance with the provisions of S7 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
The rejections are as below: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kipnis et al. (US 20100168085 A1) in view of Comar et al. (Brain Dopaminergic Systems: Imaging with Positron Tomography. 2012. P 33) and Bozik et al. (US 20090042956 A1).
The claims are examined to the extent that they read on “a method of treating augmentation associated with restless legs syndrome (RLS) in a subject in need thereof, comprising administering to the subject an effective amount of a dopamine D1 receptor antagonist, thereby treating augmentation in the subject.”
	Kipnis et al. teaches a method for treatment of an autoimmune disease, said method comprising administering to an individual suffering from an autoimmune disease an agent that up-regulates the suppressive activity of CD4.sup.+CD25.sup.++regulatory T cells (Treg) on CD4.sup.+CD25.sup.- effector T cells (Teff), wherein said agent is selected from the group consisting of (i) a dopamine D2-R agonist or a pharmaceutically acceptable salt thereof, a dopamine D1-R antagonist or a pharmaceutically acceptable salt thereof, and (iii) a combination of (i) and (ii).  Specifically, Kipnis teaches of the dopamine D2-R agonist pramipexole (D2/D3 agonist) is included ([0013] and claim 31). Examples of a dopamine D1-R antagonist are SCH 23390, NNC 756, NNC 01-112 and CEE-03-310

	Kipnis does not teach the specific D1-R antagonist, SH 39166 nor the treatment of augmentation associated with RLS.  
 	Baron et al. teaches benzonaphthazepine SCH39166 is a D-1 antagonist and is more slowly metabolized than SCH 23990.  SCH39166 has an about 25-fold lower affinity for 5HT2-recpetors and is thus more selective than SCH23390.
Bozik et al. teaches pramipexole used in preventing, condition or disorder in an individual that may be predisposed to the disease, condition or disorder but does not yet experience or display the pathology or symptomatology of the disease; (2) inhibit the disease; for example, inhibiting a disease, condition or disorder in an individual that is experiencing or displaying the pathology or symptomatology of the disease, condition or disorder (i.e., arresting or slowing further development of the pathology and/or symptomatology), or (3) ameliorate the disease; for example, ameliorating a disease, condition or disorder in an individual that is experiencing or displaying the pathology or symptomatology of the disease, condition or disorder (i.e., reversing or reducing the pathology and/or symptomatology) of RLS and multiple sclerosis. The reference discusses limiting dose tolerance levels.  The teaching of Bozik reads on preventing augmentation, and treatment of RLS.
It would have been obvious to one of ordinary skill in the art at the time of filing to interchange the  D-1 antagonist and use the composition for the treatment and prevention of augmentation related to RLS, as well as, decreasing tolerance levels.  The motivation comes from the teaching that SCH39166 has an about 25-fold lower affinity for 5HT2-recpetors and is thus more selective than SCH23390; and further that pramipexole is used in treatment and prevention of augmentation related to RLS, as well as, decreasing tolerance levels. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of PAT 10751327. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a a method of treating Restless Legs Syndrome (RLS), comprising administering to a subject an effective amount of the dopamine D1 receptor antagonist, ecopipam (SCH 39166), whereas the claims herein are drawn to a method of treating augmentation associated with restless legs syndrome (RLS) in a subject in need thereof, comprising administering to the subject an effective amount of a dopamine D1 receptor antagonist, thereby treating augmentation in the subject, however the pending claims are drawn to a species while the claims are to a genus.
Conclusion
No claims allowed.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627